Citation Nr: 0908892	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-33 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to an increased evaluation, for the Veteran's 
service-connected major depressive disorder, currently rated 
as 30 percent disabling.  

2.	Entitlement to an increased evaluation, for the Veteran's 
service-connected bilateral hearing loss, currently rated as 
20 percent disabling.  

3.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.	Entitlement to service connection for a gastrointestinal 
disorder to include acid reflux, hiatal hernia, and irritable 
bowel syndrome on a direct basis, or secondary to PTSD.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from January 1972 to January 
1973.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2007 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.     


FINDINGS OF FACT

1.	The medical evidence of record indicates that the 
Veteran's depressive disorder has caused occasional 
occupational and social impairment.  

2.	The Veteran has Level VI hearing in his right ear, and 
Level V hearing in his left ear. 

3.	The evidence of record indicates that the Veteran does not 
have PTSD. 

4.	The Veteran's gastrointestinal disorder is not related to 
service, or to a service-connected disorder.   


CONCLUSIONS OF LAW

1.	The criteria for an initial rating in excess of 30 
percent, for the Veteran's service-connected major depressive 
disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  

2.	The criteria for an initial rating in excess of 20 
percent, for the Veteran's service-connected bilateral 
hearing loss, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).  

3.	PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).  

4.	A gastrointestinal disorder, to include acid reflux, 
hiatal hernia, and irritable bowel syndrome, was not incurred 
in or aggravated by active service, may not be presumed 
related to service, and is not related to a service-connected 
disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided in this decision have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in March 2007 
and October 2007.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
In these letters, VA informed the Veteran of the evidence 
needed to substantiate his claims, and of the elements of his 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2007).  VA advised the Veteran of the respective duties of 
the VA and of the Veteran in obtaining evidence needed to 
substantiate his claims.  VA requested from the Veteran 
relevant evidence, or information regarding evidence which VA 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  And VA notified the 
Veteran prior to the rating decision on appeal here.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the Veteran regarding the disability 
criteria at issue in his increased rating claims for 
depression and hearing loss.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).    

Nevertheless, the Board finds that any presumed prejudice 
incurred by the Veteran as a result of the untimely and 
incomplete notice has been rebutted by the record, and that 
proceeding with a final decision is appropriate here.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).  See also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328.  The October 2007 Statement of the 
Case (SOC) provided the Veteran with disability criteria 
related to his increased rating claims.  Moreover, the 
Veteran is represented by a private attorney who has 
demonstrated in his arguments of record - found in the August 
2007 notice of disagreement and October 2007 VA From I-9 - a 
familiarity with the Code of Federal Regulations.  See 
Mayfield, 444 F.3d 1328.  Based on this background, the Board 
finds the incomplete notice to be harmless error in this 
matter.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims for Increased Rating

In March 2007, the Veteran claimed service connection for 
several disorders to include hearing loss and a psychiatric 
disorder.  In the June 2007 rating decision on appeal, the RO 
granted service connection for hearing loss and for a major 
depressive disorder.  The RO assigned an initial 20 percent 
evaluation for the hearing loss, and an initial 30 percent 
evaluation for depression.  The Veteran now appeals these 
assigned ratings, arguing that higher evaluations should be 
awarded.  For the reasons set forth below, the Board 
disagrees with the Veteran's claims and finds higher ratings 
unwarranted at any time during the appeal period.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where 
the original rating assigned is appealed, consideration must 
be given to whether a higher rating is warranted at any point 
during the pendency of the claim). 
  
Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

The Board will address the Veteran's increased rating claims 
separately below. 

	Hearing Loss

Hearing loss for VA purposes is evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII 
(Diagnostic Code 6100) of VA's rating schedule.  Diagnostic 
Code 6100 provides the appropriate disability code for 
hearing loss as best VA can determine based on available 
evidence.  The Court of Appeals for Veterans Claims (Court) 
has held that the assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Veteran underwent VA compensation audiology examination 
in May 2007.  This examination report indicates that a 20 
percent rating is warranted for the Veteran's hearing loss.  
See 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII (Diagnostic 
Code 6100).  The examination showed that the Veteran's right 
ear had 60 percent speech recognition.  Decibel loss (dB) at 
1000 Hertz (Hz) was 45dB, with a 50dB loss at 2000, a 60dB 
loss at 3000, and a 60dB loss at 4000.  The average decibel 
loss for the right ear was 54 decibels.  In the left ear, the 
examination indicated 64 percent speech recognition.  Decibel 
loss (dB) at 1000 Hertz (Hz) was 35dB, with a 45dB loss at 
2000, a 50dB loss at 3000, and a 50dB loss at 4000.  The 
average decibel loss for the left ear was 45 decibels.  

These examination results yielded Level VI hearing acuity in 
the right ear and Level V hearing acuity in the left ear.  
This level of hearing warrants a 20 percent evaluation under 
38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII, Diagnostic Code 
6100.  As such, the Veteran's hearing loss has been correctly 
rated as 20 percent disabling.  See Lendenmann, supra.  A 
staged rating is not appropriate here therefore.  See 
Fenderson, supra.  

	Major Depressive Disorder

Diagnostic Code 9411 of 38 C.F.R. § 4.130 addresses ratings 
for major depressive disorder.  Under that code, ratings of 
0, 10, 30, 50, 70, and 100 percent may be assigned.  As 
indicated, the RO has already found a 30 percent rating 
warranted here.  The Board will now determine whether a 
rating in excess of 30 percent is warranted. 

Under DC 9411, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran underwent a VA psychiatric compensation 
examination in May 2007.  The examiner noted the Veteran as 
lethargic, depressed, slow, bland, and hesitant, with poor 
eye contact.  He noted the Veteran's reports of alcohol 
abuse, four marriages, and sleep impairment.  He described 
the Veteran as having decreased concentration and poor social 
interaction.  He noted that the Veteran was undergoing 
treatment for depression with anti-depressant medication.  
And he noted the Veteran's depression as recurrent, and mild 
to moderate in severity.  

But, based on the totality of the examiner's findings, the 
Board finds an increased evaluation over 30 percent 
unwarranted for the major depressive disorder.  The examiner 
found the Veteran to be clean and neatly groomed.  He noted 
the Veteran's communication as clear.  He described the 
Veteran as cooperative, friendly, fully oriented, and 
mentally competent.  He found the Veteran with unremarkable 
thought process and content, a good memory, intact judgment, 
and good impulse control.  He noted that the Veteran did not 
report delusions, hallucinations, obsessive thinking, panic 
attacks, or suicidal or homicidal ideation.  And he noted 
that the Veteran was fully employed as a truck driver, often 
working 50-60 hours per week.   

In closing the report, the examiner found the Veteran without 
deficiencies in the areas of judgment, thinking, family 
relations, mood work, or school, and without reduced 
reliability and productivity due to his mental disorder.  He 
stated that the Veteran's disorder caused occasional decrease 
in work efficiency with intermittent periods of inability to 
perform occupational tasks, but with generally satisfactory 
functioning.  And finally, he assigned the Veteran a Global 
Assessment of Functioning (GAF) score of 60, which is 
consistent with the moderate symptoms described in his 
report.  See Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), 5th edition, published by the American 
Psychiatric Association.  See also Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).  

As such, the Board finds an increased initial rating 
unwarranted here for a major depressive disorder.  See 38 
C.F.R. § 4.130, DC 9411; see also Fenderson, supra.  

The Board has closely reviewed and considered the Veteran's 
statements, and the lay statements of record.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the Veteran's claims.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

Finally, the Board finds an extra-schedular rating 
unwarranted here.  Application of the regular schedular 
standards is found practicable in this matter.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

III.  The Merits of the Claims to Service Connection

The Veteran claims that PTSD and a gastrointestinal disorder 
should be service connected.  In the June 2007 rating 
decision on appeal, the RO denied the Veteran's claims.  For 
the reasons set forth below, the Board agrees with that 
decision.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  

Certain conditions, such as peptic ulcers, will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In this matter, the Board will address the Veteran's two 
service connection claims separately below.  



	PTSD

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2007); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  

In this matter, the Board finds service connection 
unwarranted for PTSD because the preponderance of the 
evidence indicates that the Veteran does not have PTSD.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . .  In the absence of proof of a present 
disability there can be no valid claim.").  

The relevant medical evidence of record consists of service 
treatment records, VA treatment records dated from 2005 to 
2007, and a VA compensation examination report dated in May 
2007.  None of this medical evidence indicates that the 
Veteran has PTSD - the service treatment records do not note 
PTSD or any trauma that could plausibly relate to PTSD, the 
VA treatment records do not reflect a PTSD diagnosis, and the 
May 2007 VA examination report, which reflects the examiner's 
diagnosis of a major depressive disorder, does not indicate a 
PTSD diagnosis.      

As these medical findings are unchallenged in the record, the 
Board finds that the Veteran does not have PTSD, and that 
therefore, service connection is unwarranted for PTSD.  See 
38 C.F.R. § 3.303; see also Brammer, supra.      

	Gastrointestinal Disorder

The record supports the Veteran's claim that he has a current 
gastrointestinal disorder.  Though VA treatment records dated 
throughout 2006 and 2007 indicate that the Veteran denied 
symptoms of heart burn, constipation, diarrhea, and abdominal 
pain, a May 2007 VA compensation examination report notes a 
diagnosis of an esophageal stricture with dysphagia, and a 
June 2007 upper GI endoscopy indicated probable Barrett's 
esophagus.  See Pond, supra.  

The record also indicates that the Veteran reported 
gastrointestinal disorders during service.  Service treatment 
records show that the Veteran reported stomach pain in April 
1972, that he reported functional bowel complaints in June 
1972, and that he was prescribed medication for his stomach 
pain in April 1972.  

Nevertheless, the Board finds service connection unwarranted 
here.  The evidence does not show that the Veteran had a 
peptic ulcer within the first year of his discharge from 
service in January 1973.  So the presumption to service 
connection noted under 38 C.F.R. §§ 3.307, 3.309 does not 
apply here to the Veteran's benefit.  And the record does not 
contain medical evidence of a nexus between the Veteran's 
current esophageal disorder and his in-service disorders.  
See Pond, supra.  Rather, the only medical evidence of record 
directly addressing the Veteran's contention that his current 
and in-service disorders are related preponderates against 
his claim.  

In the May 2007 VA compensation examination report, the 
examiner stated that the Veteran's esophagus disorder is 
likely not related to his in-service difficulties.  In 
support of his opinion, the examiner noted that the service 
treatment records indicated no evidence of dysphagia or chest 
complaints, but rather indicated abdominal wall and possible 
intra-abdominal spasm.  

The Board notes, moreover, that the medical evidence supports 
the VA examiner's finding that the current esophagus disorder 
does not relate to the in-service complaints.  38 C.F.R. §§ 
3.303(b), 3.307, 3.309.  Of the medical records in the claims 
file, the earliest medical evidence of post-service treatment 
for the esophagus disorder is found in 2007 VA treatment 
records, dated over 34 years following service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  And the Veteran did 
not claim service connection for his a gastric disorder until 
July 2006, over 33 years following service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

As such, direct service connection is unwarranted for the 
Veteran's gastrointestinal disorder to include acid reflux, 
hiatal hernia, and irritable bowel syndrome.    

The Board notes that the Veteran has also argued that a 
gastrointestinal disorder is secondary to PTSD.  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this matter, the medical evidence supports the Veteran's 
claim to having a gastric disorder (as already detailed).  
But no medical evidence relates the Veteran's gastric 
disorder to a service-connected disorder.  As detailed 
earlier, the Veteran is not service connected for PTSD, 
moreover.  As such, service connection on a secondary basis 
would not be warranted here either.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  










The Board notes again that it has closely reviewed and 
considered the Veteran's statements.  While these statements 
may be regarded as evidence, the Board must also note that 
laypersons without medical expertise or training are not 
competent to offer medical evidence on matters involving 
diagnosis or etiology.  Therefore, the Veteran's statements 
alone are insufficient to prove his claim.  Ultimately, a 
claimant's personal belief, however sincere, cannot form a 
factual basis for granting a claim requiring medical 
determinations.  See Espiritu, supra.    


ORDER

1.	Entitlement to an increased initial rating, for the 
Veteran's service-connected major depressive disorder, is 
denied.  

2.	Entitlement to an increased initial rating, for the 
Veteran's service-connected bilateral hearing loss, is 
denied.

3.	Entitlement to service connection for PTSD is denied.    

4.	Entitlement to service connection for a gastrointestinal 
disorder, to include acid reflux, hiatal hernia, and 
irritable bowel syndrome, is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


